Case 3:19-cv-02074-G-BK Document 59-1 Filed 02/26/20   Page 1 of 3 PageID 2449




          Exhibit A



                                                                            APPENDIX001
 Case 3:19-cv-02074-G-BK Document 59-1 Filed 02/26/20               Page 2 of 3 PageID 2450

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


NATIONAL RIFLE ASSOCIATION OF                  §
AMERICA,                                       §
                                               §
       Plaintiff and Counter-Defendant         §
                                               §
and                                            §
                                               §
WAYNE LAPIERRE,                                §
                                               § Civil Action No. 3:19-cv-02074-G
       Third-Party Defendant,                  §
                                               §
v.                                             §
                                               §
ACKERMAN MCQUEEN, INC.,                        §
                                               §
       Defendant and Counter-Plaintiff,        §
                                               §
and                                            §
                                               §
MERCURY GROUP, INC., HENRY                     §
MARTIN, WILLIAM WINKLER,                       §
MELANIE MONTGOMERY, and JESSE                  §
GREENBERG,                                     §
                                               §
       Defendants.                             §


           DECLARATION OF JASON C. MCKENNEY IN SUPPORT OF
      PLAINTIFF NATIONAL RIFLE ASSOCIATION OF AMERICA’S REPLY IN
     SUPPORT OF MOTION TO COMPEL PRODUCTION OF DOCUMENTS FROM
                 DEFENDANTS AND MOTION FOR SANCTIONS


       I, Jason C. McKenney, declare, pursuant to 28 U.S.C. § 1746, as follows:

       1.     I am Of Counsel with the law firm Brewer, Attorneys & Counselors, counsel to the

National Rifle Association of America (the “NRA”) in the above-captioned action (the “Action”).

I submit this declaration in support of the NRA’s Motion to Compel Production of Documents and

Motion for Sanctions (the “Motion”).

                                              1


                                                                                                  APPENDIX002
 Case 3:19-cv-02074-G-BK Document 59-1 Filed 02/26/20                      Page 3 of 3 PageID 2451

         2.       I am a member in good standing with the State Bar of Texas and am the requisite

age to submit this declaration.

         3.       As counsel for the NRA, I have reviewed pleadings, and other documents related

to the Action, and I am familiar with, and have personal knowledge of, the facts and circumstances

of this case.

         4.       In connection with the NRA/AMc litigations, the NRA has collected approximately

6.4 million documents, the vast majority being irrelevant. These documents came from 72

potential document custodians.

         5.       In connection with the collection of documents from these individuals, the NRA

captured documents from a variety of sources, including email accounts, laptops, network file

shares, and personal devices such as cell phones and tablets.

         6.       Of the universe of documents collected discussed above (the vast majority being

irrelevant), in the Virginia litigation the NRA produced approximately 29,000 documents equaling

approximately 79,000 pages.

         7.       I declare under penalty of perjury that the foregoing is true and correct.

Executed this 26th day of February 2020.



                                                         /s/ Jason C. McKenney
                                                         JASON C. MCKENNY




4845-3826-1430, v. 1




                                                    2


                                                                                                     APPENDIX003
